Citation Nr: 1449686	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an effective date earlier than September 13, 2010, for an award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran) 



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1988 to April 1992 and from April 1994 to August 1997.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection for PTSD, and a March 2011 RO decision that denied service connection for sleep apnea.  

In June 2014, a Board hearing was held before the undersigned in Washington, DC.  A transcript of the hearing is associated with the record.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for PTSD in May 2003, which was denied by a June 2003 rating decision; he did not appeal this decision.  

2.  The Veteran filed a petition to reopen his claim of service connection for PTSD on September 13, 2010. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 13, 2010, for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Additional VCAA notice is not required concerning the "downstream" initial rating and effective date elements of the claim. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a downstream issue, including regarding the initial rating and effective date, and that a court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Since the RO issued an SOC in November 2011 addressing the downstream earlier-effective-date claim, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in November 2010.  The Board finds that the examination obtained is adequate.  Neither the Veteran nor the representative has challenged the adequacy of this examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Earlier Effective Date

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  

A rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The United States Court of Veterans Appeals (Court) held in Sears  v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).  

The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110  refer to the date an "application" is received.  The "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by a claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown,  Vet. App. 352, 356-57 (1995).  

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).  

The Veteran contends that his PTSD warrants the assignment of an effective date prior to the September 13, 2010, effective date assigned for the grant of service connection for this issue, as he had initially filed claims for this disability, which were denied.  He asserts that he should not be held responsible for his lack of experience with the benefits process.  

The Veteran filed his initial claim for service connection for PTSD in May 2003, which was denied by a June 2003 rating decision.  In July 2003, the RO notified the Veteran of this decision.  The Veteran did not appeal this decision and no additional evidence was received within one year of the decision.   The Veteran submitted correspondence relating to additional claims for VA benefits, but did not claim service connection for PTSD or any acquired psychiatric disability.  The decision was final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a) , 3.156(b), 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran filed a petition to reopen his claim for service connection for PTSD on September 13, 2010.  On VA examination in November 2010, an examiner rendered an opinion that the Veteran had PTSD that was related to service.  Based upon this positive nexus opinion, service connection was awarded by the RO, effective September 13, 2010.  

After a careful review of the record, the Board has determined, based upon the probative evidence set forth above, that an earlier effective date prior to September 13, 2010, for the grant of service connection for PTSD is not warranted.   

As noted, the proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  In this case, the Veteran filed a claim of service connection for PTSD, which was denied by the RO in June 2003.  The Veteran did not timely perfect an appeal to this decision.  The Veteran filed a petition to reopen his claim for service connection for PTSD on September 13, 2010.  A November 2010 VA examination diagnosed PTSD related to service.  The January 2011 rating decision granted the Veteran's claim of service connection for PTSD. 

The Veteran did not timely perfect an appeal of the June 2003 rating decision so it is considered final.  It is accepted as correct in the absence of collateral attack by showing the decision involved CUE.  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In this case, the Veteran has not raised a claim asserting CUE with the prior rating decision.  Following the June 2003 final rating decision, there is no evidence in the claims folder showing that the Veteran had intended to file a formal or informal claim for service connection for PTSD prior to September 13, 2010.   

In summary, there is no correspondence of record received following the final June 2003 rating decision and prior to September 13, 2010, indicating an intent to apply for service connection for PTSD.  Thus, the claim for an earlier effective date prior to September 13, 2010, for the grant of service connection for PTSD is denied.  


ORDER

An effective date earlier than September 13, 2010, for service connection for PTSD is denied.  


REMAND

The Veteran is claiming service connection for sleep apnea.  It is noted that the record includes references to a sleep study conducted at the Salisbury VA Medical Center (VAMC), but that the clinical records from that study are not currently of record for appellate review.  During his testimony at the Board hearing in June 2014, he testified that he had experienced sleep disturbances while on active duty and was noted to have insomnia, irritability, and snoring.  He stated that he was treated for complaints of insomnia at a private facility, but it is not clear from the record that all of these treatment records have been associated with the claims folder.  

It is noted that the Veteran's spouse submitted a statement in June 2014 attesting to the symptoms that the Veteran exhibited while he was on active duty, including use of "breath rights strips" for snoring.  She stated that, despite his complaints during service, he was not referred for a sleep therapist evaluation.  While the Veteran was afforded a March 2011 VA examination to ascertain whether his sleep apnea was first manifested during service, which resulted in a negative nexus opinion, the examiner obviously did not take this later lay statement into consideration at the time of the examination.  The Veteran and his representative have contended that the March 2011 examination was not sufficient for rating purposes.  After considering the statements in the record, the Board finds that further medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, copies of updated treatment records, VA and non-VA, should be obtained and added to the record.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of sleep apnea.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that sleep apnea had its onset during service.  Lay statements must be considered in this regard.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


